DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-7, 9-16 and 18 are pending in this Office Action.
Claims 1, 9-10, 12 and 18 are amended.
Claims 8 and 17 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2018/0167980 A1) in view of Chen et al. (US 2018/0035470 A1), and further in view of Kim et al. (2016/0374068 A1), and further in view of Vodafone (Vodafone Group PLC., “LTE Control Plane Latency Reduction”, Present at 3GPP TSG RAN WG2 # 100, Reno, Nevada, USA, 27 November - 1 December 2017, R2-1713925; hereinafter Vodafone).

In regards to claim 10, Shi teaches a user equipment (UE) configured to perform an initial access by using a short transmission time interval (sTTI) in a wireless communication system (See Fig. 2 UE and also paragraph [0057], “The embodiment of this disclosure provides a random access method for supporting multiple TTIs, applicable to a UE”; and for shorter TTI see second “shorter TTI UE” in paragraph [0069], “Following description shall be given by taking that the first UE is a UE of a TTI of 1 ms (i.e., the legacy UE) and the second UE is a UE of a TTI of less than 1 ms (such as 0.5 ms) (i.e., the shorter TTI UE) as an example; it is possible that there may exist multiple kinds of the shorter TTI UEs”), the UE comprising: 
a transmitter; a receiver; and a processor functionally connected to the transmitter and the receiver (see Fig. 9 and paragraph [0192] for components of UE including #100 CPU and #110 transmitter/receiver), wherein the processor is configured to:
(system information includes TTI type which is related to transmission time of message 3 (TTI type relates to regular TTIs or shorter TTIs per paragraph [0069] above), see paragraph [0051], “It is assumed that all UEs in a cell have learnt a TTI type supported by a base station via system information broadcasted by the cell, and the shorter TTI UE has selected to operate in a shorter TTI mode”; and for transmission time of message 3 according to TTI type see paragraph [0138], “transmitting the third message by the UE to the base station at the end of six TTIs after the UE receives the RARs; for example, the legacy UE will transmit a message 3 (Msg3) at a 6th subframe after receiving the RAR, and the shorter TTI UE should transmit Msg3 after six TTIs after receiving the RAR”),
transmit, to the base station, a random access preamble (see Fig. 2 201 and paragraphs [0062], “Block 201: the UE transmits to the base station a preamble for requesting random access via the first message; a TTI type of the UE is indicated by the first message”), 
receive, from the base station, a random access response message including an uplink grant for transmitting the Msg3 (see Fig. 2 202 where UE receives RAR from the base station as described in paragraph [0063]; and for including uplink grant see paragraph [0158]) in subframe #n (subframe RAR is received is considered subframe #n, which is transmitted starting from three TTIs after message 1 per paragraph [0049], “During the random access procedure, the RAR is transmitted starting from three TTIs after message 1, and message 3 is transmitted starting from six TTIs after the RAR is received”), and
transmit, to the base station, the Msg3 in subframe #n+k (per paragraphs [0049] and [0138] above message 3 is transmitted starting from six TTIs after the RAR is received which for example is six subframes for a legacy UE and 3 subframes for a shorter TTI UE; see paragraph [0004] where a subframe and legacy TTI are both 1ms and the short TTI is .5ms), and 
wherein the processor is further configured to: receive, from the base station, multiple PRACH configurations (see paragraph [0068], “For example, the first UE may be a type of one or more UEs employing the first TTI type, the second UE may be a type of one or more UEs employing the second TTI type, and the base station uniformly configures resources for a type of UE” and see paragraph [0077], “In order to be differentiated from the legacy UE, the time-domain resources (i.e., subframe numbers) used by the shorter TTI UE should be orthogonal to corresponding available time-domain resources of the legacy UE under the same prach-ConfigIndex. That is, the base station configures identical prach-ConfigIndex for all the UEs, but sets of available subframe numbers indicated by the legacy UE and the shorter TTI UE are completely different (that is, there exists no intersection therebetween)”).
Although Shi discloses receiving system information including control information related to a transmission time of a message 3 (Msg3) of a random access procedure and  transmitting the Msg3 in subframe #n+k, Shi does not specifically disclose wherein a value of the k is determined based on the control information.
Chen discloses receive, from a base station, system information (See Fig. 17 step 1705 and paragraph [0204], “In step 1705, the UE receives a broadcast message from a network to set a start timing offset for Msg3 transmission” where the broadcast message is system information per paragraph [0173] below)  including control information related to a transmission time of a message 3 (Msg3) of a random access procedure (see “Msg3 start timing offset” in paragraph [0173], “In Solution 3, a UE could derive Msg3 start timing offset for Msg3 transmission through a broadcast message (e.g., system information(s), MIB, etc.) from a network (e.g., gNB, base station, TRP, etc.)”), and 
wherein a value of the k is determined based on the control information (‘Msg3 start timing offset’ can be an integer value of a duration per paragraph [0193], “The Msg3 start timing offset can be indicated in TTI duration, numerology, symbol, slot, microsecond, millisecond or N times of periodicity of periodic behavior. N can be an integer or a decimal number”; and for being based on the control information see system information/broadcasted information cited above in paragraph [0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Shi which discloses receiving system information including control information related to a transmission time of a message 3 (Msg3) of a random access procedure as well as transmitting the Msg3 in subframe #n+k to further include wherein a value of the k is determined as an integer of a duration based on the control information such as taught by Chen in order that “As a conclusion, we think that it could be beneficial for network be capable to decide the length of gap period. For achieving the concept, a UE will need to know the gap information (or called Msg3 start timing offset) by information provided from network” (see paragraph [0158]).
Although the modified Shi teaches wherein a value of the k is determined based on the control information including an integer or decimal number as shown above (see citations to Chen), Shi and Chen do not explicitly disclose where the value of K is specifically determined as 5.
Kim teaches wherein the value of K is specifically determined as 5 (see paragraph [0313], “Accordingly, when the cluster head receives msg1, the UE in the idle mode may need to be caused to wake up to signal, to the UE, when msg3 will be transmitted. In this case, there may be latency and thus the transmission time of msg3 may need to be determined in consideration of latency. For the legacy RACH, when msg2 is received in the subframe n, msg3 is transmitted in subframe n+k (e.g., k>4 or 5 or 6 or . . . ).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Shi which discloses wherein a value of the k is determined based on the control information including an integer or decimal number to further include wherein a value of the k is determined as 4, 5, or 6… such as taught by Kim in order that “Meanwhile, configuration information containing timing information about msg1, msg2, msg3 and msg4 may be pre-provided to all D2D UEs. This method may be implemented through operation and management (OAM) or a broadcast signal” (see paragraph [0188]).
Although the modified Shi teaches receiving multiple PRACH configurations as shown above, Shi does not specifically disclose wherein a reception window size and a processing time of the random access response message which is supportable by each of the multiple PRACH configurations are differently configured for each of the multiple PRACH configurations.
Vodafone teaches wherein a reception window size and a processing time of the random access response message which is supportable by each of the multiple PRACH configurations are differently configured for each of the multiple PRACH configurations (see under section 2.3 “Random Access Response and RAR window” where processing time relates to (n+k) and reception window relates to RAR window which are both set differently in the new RACH format, “With the proposals above we can substantially reduce the processing time (N+4) and transmission time for all the messages to 2/3OS. In addition to reducing the eNB processing time and transmission latency, the RAR window can also be configured to the lowest possible value, in the order of 2 or 3ms. The reason for suggesting the lowest RAR window value is to minimize any potential delay due to configured long RAR window. Proposal 3.1: For the new RACH format, it is proposed to change subsequent RRC procedure the processing time to N+4 where N is sPTT of 2/3 OS.  Proposal 3.2: On receipt of low latency capable UVE’s RACH, network should aim to configure RAR window to the lowest possible value e.g. [2] ms”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Shi which teaches receiving multiple PRACH configurations to further include differently setting a reception window size and processing time for the different configurations such as taught by Vodafone in order that “With the proposals above we can substantially 

In regards to claim 11, the modified Shi teaches the UE of claim 10, 
wherein the random access preamble includes capability information of the UE (see Fig. 2 201 and paragraph [0062] where “a TTI type of the UE is indicated by the first message” which is interpreted as capability information of the UE with regards to TTI type), 
wherein the capability information of the UE includes information on an earliest transmission time of a transmission time of the Msg3 supportable by the UE (TTI type indicates when earliest transmission time is possible as message 3 is transmitted 6 TTIs after RAR is received, where legacy TTI is 1ms and shorter TTI can be .5ms resulting in different transmission times, see paragraph [0004] for TTI lengths and see paragraph [0049], “During the random access procedure, the RAR is transmitted starting from three TTIs after message 1, and message 3 is transmitted starting from six TTIs after the RAR is received. Considering from a viewpoint of latency, if the shorter TTI UE adopts a shortened TTI for transmission in the above four messages in the random access procedure, latency of the random access procedure will be outstandingly lowered”), and 
wherein the uplink grant includes information on a resource for transmitting the Msg3 based on the capability information of the UE (UL grants scheduled according to shorter TTI for shorter TTI UE, see paragraph [0158], “Uplink grant (UL grant) fields are positions of resources scheduled for the UE, UL grants in the RARs transmitted to the shorter TTI UE being scheduled according to shortened TTIs”).

([Shi] teaches in paragraph [0062] where “a TTI type of the UE is indicated by the first message”), and
wherein the state of the UE is one of fast processing only support, sTTI processing of 2 or 3 OFDM symbols and fast processing support, and sTTI processing of 7 OFDM symbols and fast processing support or fast processing not support (interpreted as legacy TTI, legacy TTI and shorter TTI (2-3 symbols), legacy TTI and shorter TTI (7 symbols) or only shorter TTI respectively; and shorter TTI UE can have various TTI lengths (various symbol lengths), see paragraph [0051], “At this moment, an initiated random access procedure may be from the legacy UE, or may be from the shorter TTI UE (and it be possible that there exists multiple shorter TTI UEs, such as UEs having TTIs of 0.5 ms, and 0.14 ms, etc.)”; and for supporting multiple TTIs see paragraph [0057], “The embodiment of this disclosure provides a random access method for supporting multiple TTIs, applicable to a UE”).

In regards to claim 13, the modified Shi teaches the UE of claim 10, wherein the system information further includes  information on a size of a reception window associated with the random access response message (window size is based on TTI types included in system information cited in claim 10, and see paragraph [0122] for UE receiving RAR within "an RAR timing window" after transmitting the preamble and see paragraph [0123], “For the legacy UE, the RAR timing window starts from three subframes after a subframe transmitting the preamble. And for the shorter TTI UE, the RAR timing window starts from three TTIs after transmitting the preamble (for example, for a TTI of 0.5 ms, the RAR may be received after 1.5 ms), and ra-ResponseWindowSize TTI lengths are maintained”; and specifically for including size of RAR window in system information see [Vodafone] under section 2.2 “Broadcast Information on new configuration in SIB2”, “Proposal 2: For a new PRACH access mechanism, such as RACH preamble format and other relevant parameters the configuration information is given in SIB2”;  and see under section 2.3 “Random Access Response and RAR Window”, “Proposal 3.2: On receipt of low latency capable UE’s RACH, network should aim to configure RAR window to the lowest possible value e.g. [2] ms”).

In regards to claim 14, the modified Shi teaches the UE of claim 13, wherein the size of the reception window associated with the random access response message is configured for each sTTI processing unit (see claim 13 where reception window size is based on TTI types including sTTIs of various lengths where 0.5ms is only an example, see paragraph [0123], “For the legacy UE, the RAR timing window starts from three subframes after a subframe transmitting the preamble. And for the shorter TTI UE, the RAR timing window starts from three TTIs after transmitting the preamble (for example, for a TTI of 0.5 ms, the RAR may be received after 1.5 ms), and ra-ResponseWindowSize TTI lengths are maintained”).

In regards to claim 15, the modified Shi teaches the UE of claim 10, wherein the random access preamble includes an identifier indicating whether the UE is a UE supporting the sTTI or a Legacy UE (see Fig. 2 201 and paragraphs [0062], “Block 201: the UE transmits to the base station a preamble for requesting random access via the first message; a TTI type of the UE is indicated by the first message”).

In regards to claim 16, the modified Shi teaches the UE of claim 15, wherein the random access preamble is generated based on an RA-RNTI (see paragraph [0127], “The RA-RNTI to which the shorter TTI UE corresponds not only is related to the time-domain resources and frequency-domain resources transmitting the preamble, but also may be related to positions of slots transmitting the preamble”).

. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. in view of Chen et al., and further in view of Kim et al., and further in view of Vodafone, and further in view of Nory et al. (US 2018/0076942 A1).

In regards to claim 18, the modified Shi teaches the UE of claim 10, including multiple PRACH configurations (see claim 10 citations).
Shi does not disclose wherein the multiple PRACH configurations further include a target received power value configured differently for each of the multiple PRACH configurations.
Nory teaches wherein multiple PRACH configurations further include a target received power value configured differently for each of the multiple PRACH configurations (see paragraph [0063], “In current LTE systems, the UE transmission power for a given serving cell is computed based on Path Loss (PL), a set of higher layer configured parameters, such as P0 and alpha, PRB-pairs allocated to the UE (M_PUSCH_RB), a configured maximum transmit power applicable to the subframe and serving cell for which the transmission is made, such as P.sub.cmax.sub._.sub.c(n) for serving cell c and subframe n, and power control adjustments received via DL physical layer control signaling (PDCCH/EPDCCH). For UE transmissions with shorter TTI, similar high level methodology as current LTE systems can be used. However, with sTTI operation overall system performance can be improved by configuring, for a given serving cell, a separate set of higher layer power control parameters, such as P0 and alpha, for regular TTI operation and for sTTI operation, for each physical channel. For example, separate higher layer parameters can be used for rTTI based PUSCH and sTTI based sPUSCH”).


In regards to claim 9, it is rejected for the same reasoning as claim 18 as they are analogous in scope.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920.  The examiner can normally be reached on 11:00 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD ALI/Examiner, Art Unit 2478     

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478